Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-10 are directed to a method of, and computer system for, observing and evaluating geospatial points along a road with a profile corresponding to the points to form a series of mapped roads performed by a computer, which is a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the observation and evaluation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. Claim 1-10 also disclose a vehicle, while claim 7-9 discloses an additional MIMO antenna. These additional steps are all extraneous pre-solution activity and are very well known in the art to be common in virtually all EM profile digital map systems as disclosed in Li et al. US 2016/0223643 (see fig.1). The observation and evaluation steps being performed in claims 1-10 are merely well known operations being performed on a generic computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

     Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In particular, in claim 5, Applicant claims “if the matching classification is identified by the automated driving system” and “if the matching classification is not identified by the automated driving system.” It is not clear if these limitations comprise any active, positive limitation because of the conditional operator “if.” That is, it is not clear if the matching classification is assigned or the profile is appended to the geographical classification because it is not clear if the matching classification is identified by the automated driving system. Claim 6 depends upon claim 5 but does not clarify the issue noted above.     
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Bo Fan/
Examiner, Art Unit 3646